Citation Nr: 1039439	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to August 1967, 
and from September 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

By way of history, the Veteran perfected his appeal of the RO's 
March 2004 rating decision in August 2005.  In September 2007, 
the Board issued a decision denying entitlement to service 
connection for a right shoulder disorder.  The Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2009, the Court issued an Order 
granting a Joint Motion for Remand (Joint Motion), remanding the 
issue of entitlement to service connection for a right shoulder 
disorder, to provide additional reasons and bases for its 
decision.  In compliance with the January 2009 Joint Motion and 
Court Order, the Board issued a decision in August 2009 again 
denying service connection for a right shoulder disorder which 
addressed the bases for the January 2009 Joint Motion by 
providing additional reasons and bases.  The Veteran again 
appealed the denial of his claim to the Court.  Based on a May 
2010 Joint Motion, the Court remanded the issue for additional 
development as indicated in compliance with the May 2010 Joint 
Motion.

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the remand portion of the 
decision below, and is remanded to the RO.


ORDER TO VACATE

The Board denied the Veteran's claim of entitlement to service 
connection for a right shoulder disorder by an August 28, 2009 
decision.  The Veteran appealed the denial of that issue to the 
Court.  Based on a May 2010 Joint Motion, the Court remanded the 
claim to the Board for additional development in compliance with 
the Joint Motion.

In June 2010, a letter was sent to the Veteran in which he was 
given 90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  In September 2010, the Veteran's 
representative submitted additional argument.  

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative or on the 
Board's own motion when a Veteran has been denied due process of 
law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904(a) (2010).  Here, the Court remanded the Board's August 
2009 decision for further development in compliance with the 
Joint Motion.

Accordingly, in order to prevent prejudice to the Veteran, the 
August 28, 2009 Board decision which denied entitlement to 
service connection for a right shoulder disorder must be vacated, 
and a new decision regarding that issue will be entered as if the 
August 2009 Board decision addressing that issue had never been 
issued.


REMAND

As noted above, the Court's May 2010 Order remanded the Veteran's 
claim for entitlement to service connection for a right shoulder 
disorder to the Board for compliance with the May 2010 Joint 
Motion.  Although the Veteran was provided with a VA examination 
addressing the etiology of his right shoulder disorder in 
December 2003, the Joint Motion states that VA failed to provide 
an adequate VA examination to the Veteran to determine whether 
the Veteran's current right shoulder disorder is related to his 
inservice right shoulder bursitis or right shoulder pain.  
Accordingly, in compliance with the Joint Motion, the Veteran's 
claim must be remanded for the RO to provide the Veteran with a 
new VA examination addressing the etiology of the Veteran's right 
shoulder disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with an 
appropriate VA examination to determine the 
etiology of any current right shoulder 
disorder found.  The claims file and a copy 
of this remand must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the service and post-service 
medical evidence, including the service 
treatment records which reflect right 
shoulder bursitis and right shoulder pain, as 
well as the Veteran's lay statements of 
record, the examiner must provide an opinion 
as to whether the Veteran's current right 
shoulder disorder is related to his military 
service.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

